Citation Nr: 9926354	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right foot 
numbness.

2.  Entitlement to service connection for a right leg and 
thigh disability, claimed as right leg and thigh pain.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1996 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for right foot numbness and a right leg and thigh 
disability were denied.  The veteran appeals these decisions. 

The issue of entitlement to service connection for a right 
leg and right thigh disability is the subject of the REMAND 
following the ORDER.  


FINDING OF FACT

A right foot disability, manifested by right foot numbness, 
is not currently shown.


CONCLUSION OF LAW

A claim for service connection for a right foot disability, 
manifested by numbness, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The veteran contends that he has numbness in his right foot, 
which he attributes to his active duty service.  With regard 
to this claim for service connection, the determinative 
issues presented are (1) whether the veteran had a right foot 
disability during service; (2) whether he currently has a 
right foot disability; and if so, (3) whether his current 
right foot disability is etiologically related to his 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

After a review of the evidence, the Board finds that the 
evidence does not show that a right foot disability, 
manifested by right foot numbness, is currently shown.  Since 
service connection cannot be granted for a disability that is 
not shown to be manifested, the Board must accordingly find 
that a claim for service connection for any such disability 
is not well grounded and therefore must be denied, pursuant 
to the decision of the Court in Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  See also Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992), and Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service medical records of November 1989 indicate that the 
veteran fractured several toes when a tow bar fell on his 
foot.  He also sought treatment for low back pain in January 
1995 complaining of pain radiating down into his lower right 
extremity.  In March 1995, he was admitted to a military 
hospital due to mild claudication of the right lower 
extremity, specifically, the right thigh.  

A VA examination report of November 1995 indicates that the 
veteran complained of numbness in his right toes which had 
been present since 1990.  The report indicates that his range 
of motion of the lower extremities was normal.  Similarly, 
touch and pain sensations of the right foot were normal.  X-
ray evidence indicated that the bone structure, joint spaces, 
and soft tissue shadows throughout the right foot were 
normal.  The examiner diagnosed localized neuropathy of the 
right foot, by history.  

Along with the November 1995 examination, the veteran was 
afforded a VA arteries and veins examination in February 
1998.  The examination report indicates that dorsalis pedis 
pulse was absent in the right foot; however, his posterior 
tibial pulse was quite strong.  Hair growth was found to be 
good in both lower extremities.  The reports indicates that 
his feet were slightly cool to touch, but that this did not 
represent evidence of significant peripheral vascular 
insufficiency.  There was no evidence shown of varicosities.  
The veteran reported no cold sensation.  When asked about 
paresthesia, the veteran indicated that he experienced a 
slight tingle in his right foot during service when he was 
"forced to exercise."  The examination report indicates the 
veteran's complaints result in no effect on his usual 
occupation and daily activities.  There was no superficial 
phlebitis, no evidence of ulceration, no edema, no scars, no 
abnormal coloration, no eczema, and no unusual tenderness.  
On physical examination, there were also no significant 
attacks of blanching or flushing, no evidence of 
erythromelalgia, and no evidence of varicosities.  The 
examiner diagnosed normal arteries and veins.  

The Board must conclude, based on the evidence discussed 
above, that a clinically ascertainable right foot disability, 
manifested by numbness, is not currently shown.  The only 
evidence the veteran has presented is his own recitation of 
his current symptoms.  Diagnostic studies, such as 
radiographic testing, have revealed no right foot disorder 
and, moreover, while there was a diagnosis of neuropathy of 
the right foot by history only, there is no nexus evidence to 
connect that with service.  He is competent to report his 
symptoms; however, in the absence of evidence indicating that 
he has the medical knowledge or training requisite for the 
rendering of clinical opinions, the Board must find that his 
contentions with regard to the actual presence of arthritis 
to be of no probative value.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992). 

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a right foot disability, manifested by numbness, could be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  The Board accordingly finds that 
the veteran's claim is not well grounded and is therefore 
denied, in accordance with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  There is no indication 
in the veteran's claims folder that additional evidence 
exists to support a diagnosis of a right foot disability or a 
nexus opinion.  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for service connection, at any time.


ORDER

Service connection for a right foot disability, manifested by 
right foot numbness, is denied.  


REMAND

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The veteran contends that he currently experiences leg and 
thigh pain which he attributes to his active military 
service.  Service medical records indicate that he was 
hospitalized in March 1995 for right lower extremity 
claudication.  In a February 1998 VA spine examination 
report, the examining physician indicated that the veteran 
had a history of claudication in service, but it appeared as 
though his right thigh pain was actually due to his low back 
problem.  The Board notes that the veteran is currently 
service connected for degenerative joint disease of the 
cervical, thoracic, and lumbar spines.  

While the veteran was afforded an arteries and veins 
examination and a spine examination, an evaluation focused 
more on the right leg and thigh would be helpful.  It is 
unclear whether the veteran has a current leg or thigh 
disability possibly due to his inservice diagnoses of 
claudication, whether a current thigh disability may be 
secondary to his back disability, or whether his thigh pain 
represents a symptom of his back disability.  The Board is of 
the opinion that a new orthopedic examination would be 
probative.  

According, the case is REMANDED for the following 
development.

1. The veteran should be afforded a VA 
orthopedic examination to determine 
whether a right leg or thigh disability 
exists.  With respect to any right leg or 
thigh disability shown, the examiner 
should offer an opinion as to the 
etiology of such disability.  
Additionally, the examiner should also 
offer an opinion as to whether any right 
leg or thigh disability currently shown 
is etiologically related to any one of 
the veteran's service connected back 
disabilities or inservice right lower 
extremity claudication.  A copy of the 
veteran's claims folder should be 
provided to the examiner before the 
examination for review and reference.  
The examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed prior to the 
examination. 

2.  After completing the above, the RO 
should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

3.  The RO should then review the issued 
on appeal.  If the decision remains 
adverse to the veteran, either in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

4.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.






		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




 

